Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more instrumented members being one or more instrumented stationary guide vanes among the plurality of individual variable guide vanes (Claim 1.  Paragraph 0035 of the instant application states in Figure 3 and4, the instrumented members are instrumented variable guide vanes) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the one or more pressure sensors are integrated into the one or more instrumented member, but claim 1 already recites that the one or more pressure sensors are located on at least two of the leading edge, pressure side, and suction side, so that the pressure sensors are already integrated into the one or more instrumented members.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs (US 4867635 as referenced in OA dated 12/17/2021) in view of Norris et al (US 20090297334 as referenced in OA dated 1/3/2020) and NASA (Static Pressure Measurement as referenced in OA dated 1/3/2020).
Regarding claim 1, Tubbs discloses a method for adjusting airflow distortion (Column 1, line 40-59 and Column 6, line 6-11) in a gas turbine engine (Figure 6; 70) on an aircraft (The aircraft of the aircraft gas turbine engine, Column 1, line 7), the gas turbine engine comprising a compressor section (Figure 6; 14), a combustion section (Figure 6; 16), and a turbine section (Figure 6; 18) in series flow, the compressor section, the combustion section, and the turbine section encased by an outer casing (Figure 6; 36) and defining a core engine (Figure 6; 14, 16, 18, 36) and a core engine airflow path (The airflow path through the core engine), the method comprising: 
determining a distortion condition within the core engine airflow path (Column 5-6, line 61-5.  The variable stator vanes are moved when there is a distortion condition, so that a distortion condition is determined prior to moving the vanes); and 
controlling a sector (Either the upper or lower half zone of Figure 5) of a plurality of sectors (The upper and lower half zone of Figure 5. Furthermore, the upper half zone has the left stator vane on the horizontal plane of the compressor of Figure 5 and the lower half zone has the right stator vane on the horizontal plane of the compressor of Figure 5, Column 5, line 51-54) positioned at least partially within the core engine airflow path to adjust the distortion condition within the core engine airflow path (Column 5-6, line 61-5), each sector of the plurality of sectors comprising a plurality of individual variable guide vanes (Figure 5; 26.  Column 5, line 39-42, 45-47 states there are a plurality of vanes in each half zone) located downstream of an inlet (The leftmost end of Figure 6; 36) to the compressor section, with the inlet to the compressor section defined by the outer casing, the outer casing and the core engine of the gas turbine engine being downstream of a fan section (Figure 6; 76) of the gas turbine engine.
Tubbs does not disclose determining a distortion condition within the core engine airflow path using one or more instrumented members extending at least partially into the core engine airflow path within the compressor section of the gas turbine engine; and 
wherein determining the distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path within the compressor section of the gas turbine engine is based at least in part on one or more pressure measurements obtained by one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members, 
wherein the compressor section comprises the one or more instrumented members arranged among the plurality of individual variable guide vanes, the one or more instrumented members being one or more instrumented variable guide vanes or one or more instrumented stationary guide vanes arranged among the plurality of individual variable guide vanes.
However, Norris teaches a method for adjusting airflow distortion (Paragraph 0004) in a gas turbine engine (Figure 1; 10) on an aircraft (Paragraph 0003), the gas turbine engine comprising a compressor section (Figure 1; 14, 16), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) in series flow, the compressor section, the combustion section, and the turbine section encased by an outer casing (The casing in Figure 1 that encases 14, 16, 18, 20, 22) and defining a core engine (Figure 1; 14, 16, 18, 20, 22) and a core engine airflow path (The airflow path through Figure 1; 14, 16, 18, 20, 22), the method comprising: 
determining a distortion condition (The distortion condition in Paragraph 0024, 0025, 0029, 0030) within an engine airflow path (The airflow path through Figure 1; 32, 14, 16, 18, 20, 22) using one or more instrumented members (Figure 2; 26) extending at least partially into the engine airflow path of the gas turbine engine; and 
controlling a sector (Figure 8; 38A and 38B) of a plurality of sectors (The plurality of two vane groupings in Figure 8, Paragraph 0035) positioned at least partially within the engine airflow path to adjust the distortion condition within the engine airflow path (Paragraph 0004, 0032, 0033), each sector of the plurality of sectors comprising a plurality of individual variable guide vanes(The individual guide vanes of Figure 8; 38A-F, Paragraph 0022 and 0035), the outer casing and the core engine of the gas turbine engine being downstream of a fan section (Figure 1; 32 and 12) of the gas turbine engine; 
wherein determining the distortion condition within the engine airflow path using the one or more instrumented members extending at least partially into the engine airflow path of the gas turbine engine is based at least in part on one or more pressure measurements (Paragraph 0030) obtained by one or more pressure sensor devices (Figure 3; 44. Paragraph 0024) located on each of one or more of a leading edge, a pressure side and a suction side (Paragraph 0022 states that  36 is an airfoil, so that one of ordinary skill in the art would understand the airfoil to have at least a leading edge, a pressure side, and a suction side) of the one or more instrumented members, 
wherein the one or more instrumented members arranged among the plurality of individual variable guide vanes, the one or more instrumented members being one or more instrumented variable guide vanes or one or more instrumented stationary guide vanes arranged among the plurality of individual variable guide vanes. (Paragraph 0023.  The instrumented guide members are instrumented variable guide vanes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein determining a distortion condition within the core engine airflow path using one or more instrumented members extending at least partially into the core engine airflow path within the compressor section of the gas turbine engine (Adding Figure 3; 44 of Norris to Figure 5; 26 of Tubbs make the variable guide vanes of Tubbs instrumented members which have determining the distortion condition within the core engine airflow path and the one or more instrumented members extending at least partially into the core engine airflow path of the compressor section of the gas turbine engine because Figure 5; 26 of Tubbs are in the compression section of Tubbs); and wherein determining the distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path within the compressor section of the gas turbine engine is based at least in part on one or more pressure measurements obtained by one or more pressure sensor devices located on each of one or more of a leading edge, a pressure side and a suction side of the one or more instrumented members, wherein the compressor section comprises the one or more instrumented members arranged among the plurality of individual variable guide vanes, the one or more instrumented members being one or more instrumented variable guide vanes or one or more instrumented stationary guide vanes arranged among the plurality of individual variable guide vanes as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   The modification uses the sensors of Norris placed on the variable guide vanes of the compressor of Tubbs to generate a distortion map and the controller of Norris to actively move the variable guide vanes).
Tubbs in view of Norris does not disclose one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members.
However, NASA teaches one or more instrumented members (The airfoil in the Figure) with one or more pressure sensor devices located (The pressure taps in the 1st Paragraph) located on two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members (The blade in the Figure has an airfoil shape, so that it has a leading edge, a pressure side, and a suction side. The 1st Paragraph states determination of the pressure distribution around the blade, so that there would a pressure tap would be on at least two of the leading edge, pressure side and the suction side of the one or more members. See definition of around from at least Merriam Webster, Dictionary.com, and Oxford Dictionary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs in view of Norris wherein the one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members as taught by and suggested by NASA because it has been held that applying a known technique, in this case NASA’s  location of pressure taps according to the steps described immediately above, to a known device, in this case, Tubbs in view of Norris’s instrumented vane, ready for improvement to yield predictable results, in this case determining the pressure distribution around the airfoil, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has each instrumented vane having a plurality of taps to measure the pressure distribution around each instrumented vane).
Regarding claim 2, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors comprises opening or closing the plurality of individual variable guide vanes of the sector (Column 5-6, line 61-5)
Regarding claim 3, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors comprises controlling each individual variable guide vane of the plurality of individual guide vanes in the sector in conjunction with each of the other individual variable guide vanes of the plurality of individual guide vanes in the sector (Each individual variable guide vane in the sector is controlled by its attachment to the control ring and move in conjunction with the other individual variable guide vanes in the sector.  Also Column 6, line 12-17).
Regarding claim 4, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors to adjust the distortion condition within the core engine airflow path comprises reducing the distortion condition associated with the one or more instrumented members (Column 6, line 6-11.  In the combined invention of Tubbs in view of Norris and NASA, the variable guide vanes of Tubbs are the instrumented members) extending at least partially into the core engine airflow path of the gas turbine engine.
Regarding claim 5, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of the plurality of individual variable guide vanes associated with at least one other sector of the plurality of sectors.
However, Norris teaches wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of the plurality of individual variable guide vanes associated with at least one other sector of the plurality of sectors (The other sector formed by Figure 8, 38C and 38D is controlled independently through the use of their own respective actuator).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of the plurality of individual variable guide vanes associated with at least one other sector of the plurality of sectors as taught by and suggested by Norris because it has been held that applying a known technique, in this case Norris’s independent control of each sector according to the steps described immediately above, to a known device, in this case, Tubb’s sectors, ready for improvement to yield predictable results, in this case independent control of each sector, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification moves each sector of Tubbs independently via separate actuators from other sectors).
Regarding claim 6, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein the distortion condition within the core engine airflow path associated with the one or more instrumented members (In the combined invention of Tubbs in view of Norris and NASA, the variable guide vanes of Tubbs, which extend into the core engine airflow path of Tubbs, are the instrumented members) extending at least partially into the core engine airflow path of the gas turbine engine comprises a non-uniform pressure profile (Column 1, line 29-32, Column 5-6, line 61-5) within the core engine airflow path of the gas turbine engine.
Regarding claim 8, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein the one or more pressure sensor devices are at least partially integrated into the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine.
However, Norris teaches wherein the one or more pressure sensor devices are at least partially integrated into the one or more instrumented members (Paragraph 0025) extending at least partially into the engine airflow path of the gas turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the one or more pressure sensor devices are at least partially integrated into the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine (In the combined invention of Tubbs in view of Norris and NASA, the variable guide vanes of Tubbs, which extend into the core engine airflow path of Tubbs, are the instrumented members) as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 1).
Regarding claim 9, Tubbs in view of Norris and NASA teaches the invention as claimed.
Tubbs in view of Norris does not teach wherein the one or more pressure sensor devices comprise one or more taps and one or more local transducers, the one or more local transducers configured to measure an air pressure from the one or more taps.
However, NASA teaches wherein the one or more pressure sensor devices comprise one or more taps (The pressure taps in the 1st paragraph) and one or more local transducers (Figure, transducer), the one or more local transducers configured to measure an air pressure from the one or more taps (The measurement of the pressure described in the 1st and 2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs in view of Norris wherein the one or more pressure sensor devices comprise one or more taps and one or more local transducers, the one or more local transducers configured to measure an air pressure from the one or more taps as taught by and suggested by NASA because it has been held that applying a known technique, in this case NASA’s  location of pressure taps according to the steps described immediately above, to a known device, in this case, Tubbs in view of Norris’s instrumented vane, ready for improvement to yield predictable results, in this case determining the pressure distribution around the blade, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 10, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein the one or more pressure sensor devices comprise a plurality of pressure sensor devices, wherein the plurality of pressure sensor devices comprise at least one pressure sensor device associated with each sector of the plurality of sectors configured to obtain a pressure measurement of the one or more pressure measurements indicative of a pressure associated the respective sector of the plurality of sectors.
However, Norris teaches wherein the one or more pressure sensor devices comprise a plurality of pressure sensor devices (Figure 2 shows one 32 having two instances of 44.  Paragraph 0025), wherein the plurality of pressure sensor devices comprise at least one pressure sensor device associated with each sector of the plurality of sectors (Paragraph 0025, Each strut having a sensor would have a sensor associated with each sector) configured to obtain a pressure measurement of the one or more pressure measurements indicative of a pressure associated the respective sector of the plurality of sectors (Paragraph 0026. The sensors measure the pressure at the inlet of the sectors and each sensor is associated with a sector).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the one or more pressure sensor devices comprise a plurality of pressure sensor devices, wherein the plurality of pressure sensor devices comprise at least one pressure sensor device associated with each sector of the plurality of sectors configured to obtain a pressure measurement of the one or more pressure measurements indicative of a pressure associated the respective sector of the plurality of sectors as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 1).
Regarding claim 11, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein the gas turbine engine further comprises a controller, wherein the controller is configured to receive the one or more pressure measurements obtained by the one or more pressure sensor devices, and wherein the controller is configured to determine the distortion condition within the core engine airflow path based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices.
However, Norris teaches wherein the gas turbine engine further comprises a controller (Figure 2, 46), wherein the controller is configured to receive the one or more pressure measurements obtained by the one or more pressure sensor devices, and wherein the controller is configured to determine the distortion condition within the engine airflow path based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices (Paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the gas turbine engine further comprises a controller, wherein the controller is configured to receive the one or more pressure measurements obtained by the one or more pressure sensor devices, and wherein the controller is configured to determine the distortion condition within the core engine airflow path (In the combined invention of Tubbs in view of Norris and NASA, the variable guide vanes of Tubbs, which extend into the core engine airflow path of Tubbs, are the instrumented members) based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 1).
Regarding claim 12, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein the controller is configured to control the sector of the plurality of sectors based at least in part on the distortion condition.
However, Norris teaches wherein the controller is configured to control the sector of the plurality of sectors based at least in part on the distortion condition (Paragraph 0026 and 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the controller is configured to control the sector of the plurality of sectors based at least in part on the distortion condition as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 1).
Regarding claim 13, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein controlling the sector of the plurality of sectors comprises sending a control signal from the controller to one or more actuators associated with individual variable guide vanes of the plurality of individual guide vanes of the sector.
However, Norris teaches wherein controlling the sector of the sector of the plurality of sectors comprises sending a control signal from the controller to one or more actuators (Figure 8, actuators) associated with individual variable guide vanes (The individual guide vanes of the sectors) of the plurality of individual guide vanes of the sector (Paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein controlling the sector of the plurality of sectors comprises sending a control signal from the controller to one or more actuators associated with individual variable guide vanes of the plurality of individual guide vanes of the sector as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 1).
Regarding claim 14, Tubbs discloses a gas turbine engine system for an aircraft (The aircraft of the aircraft gas turbine engine, Column 1, line 7) comprising: a gas turbine engine (Figure 6; 70) comprising a compressor section (Figure 6; 14), a combustion section (Figure 6; 16), and a turbine section (Figure 6; 18) in series flow, the compressor section, the combustion section, and the turbine section encased by an outer casing (Figure 6; 36) and defining a core engine (Figure 6; 14, 16, 18, 36) and a core engine airflow path (The airflow path through the core engine) for the gas turbine engine; 
a plurality of sectors (The upper and lower half zone of Figure 5.  Furthermore, the upper half zone has the left stator vane on the horizontal plane of the compressor of Figure 5 and the lower half zone has the right stator vane on the horizontal plane of the compressor of Figure 5, Column 5, line 51-54) positioned at least partially within the core engine airflow path of the gas turbine engine, wherein each sector of the plurality of sectors comprises a plurality of individual variable guide vanes (Figure 5; 26.  Column 5, line 39-42, 45-47 states there are a plurality of vanes in each half zone) located downstream of an inlet (The leftmost end of Figure 6; 36) to the compressor section, the inlet to the compressor section defined by the outer casing, and the outer casing and the core engine of the gas turbine engine being downstream of a fan section (Figure 6; 76) of the gas turbine engine; and 
determining a distortion condition within the core engine airflow path (Column 5-6, line 61-5.  The variable stator vanes are moved when there is a distortion condition, so that a distortion condition is determined prior to moving the vanes); and 
controlling a sector (Either the upper or lower half zone of Figure 5) of the plurality of sectors to adjust the distortion condition (Column 5-6, line 61-5).
Tubbs does not disclose one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine; 
one or more pressure sensor devices at least partially integrated into the one or more instrumented members extending at least partially into the core engine airflow path for the gas turbine engine; 
a controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determining a distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine based at least in part on one or more pressure measurements obtained by the one or more pressure sensor devices; and 
controlling a sector of the plurality of sectors to adjust the distortion condition determined using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine; 
wherein determining the distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine is based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members, 
wherein the compressor section comprises the one or more instrumented members arranged among the plurality of individual variable guide vanes, the one or more instrumented members being one or more instrumented variable guide vanes or one or more instrumented stationary guide vanes arranged among the plurality of individual variable guide vanes.
However, Norris teaches a gas turbine engine system for an aircraft (Paragraph 0003) comprising: a gas turbine engine (Figure 1; 10) comprising a compressor section (Figure 1; 14, 16), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) in series flow, the compressor section, the combustion section, and the turbine section encased by an outer casing (The casing in Figure 1 that encases 14, 16, 18, 20, 22) and defining a core engine (Figure 1; 14, 16, 18, 20, 22) and a core engine airflow path (The airflow path through Figure 1; 14, 16, 18, 20, 22) for the gas turbine engine; 
one or more instrumented members (Figure 2; 26) extending at least partially into an engine airflow path (The airflow path through Figure 1; 32, 14, 16, 18, 20, 22) of the gas turbine engine; 
one or more pressure sensor devices (Figure 3; 44. Paragraph 0024) at least partially integrated into the one or more instrumented members extending at least partially into the engine airflow path for the gas turbine engine; 
a plurality of sectors (The plurality of two vane groupings in Figure 8, Paragraph 0035) positioned at least partially within the engine airflow path of the gas turbine engine, wherein each sector of the plurality of sectors comprises a plurality of individual variable guide vanes (The individual guide vanes of Figure 8; 38A-F, Paragraph 0022 and 0035); and 
a controller (Figure 2, 46) comprising one or more processors and one or more memory devices (A processor and memory device are included in the controller which is a computer.  Paragraph 0030 states the controller is programmable.  In order for the controller to generate the distortion map, it must have a processor to execute the program.  In order for the controller to be programmable, it must store the program somewhere, and thus have a memory.) located on the aircraft (The gas turbine engine being on an aircraft places the controller on the aircraft as well.  Paragraph 0004), the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determining a distortion condition within the engine airflow path using the one or more instrumented members extending at least partially into the engine airflow path of the gas turbine engine based at least in part on one or more pressure measurements (Paragraph 0030) obtained by the one or more pressure sensor device ; and 
controlling a sector (Figure 8, 38A and 38B) of the plurality of sectors to adjust the distortion condition determined using the one or more instrumented members extending at least partially into the engine airflow path of the gas turbine engine (Paragraph 0004, 0032, 0033); 
wherein determining the distortion condition within the engine airflow path using the one or more instrumented members extending at least partially into the engine airflow path of the gas turbine engine is based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices located on each of one or more of a leading edge, a pressure side and a suction side (Paragraph 0022 states that 36 is an airfoil, so that one of ordinary skill in the art would understand the airfoil to have at least a leading edge, a pressure side, and a suction side) of the one or more instrumented members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine (Adding Figure 3; 44 of Norris to Figure 5; 26 of Tubbs make the variable guide vanes of Tubbs instrumented members which have determining the distortion condition within the core engine airflow path and the one or more instrumented members extending at least partially into the core engine airflow path of the compressor section of the gas turbine engine because Figure 5; 26 of Tubbs are in the compression section of Tubbs); one or more pressure sensor devices at least partially integrated into the one or more instrumented members extending at least partially into the core engine airflow path for the gas turbine engine; a controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: determining a distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine based at least in part on one or more pressure measurements obtained by the one or more pressure sensor devices; and controlling a sector of the plurality of sectors to adjust the distortion condition determined using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine; wherein determining the distortion condition within the core engine airflow path using the one or more instrumented members extending at least partially into the core engine airflow path of the gas turbine engine is based at least in part on the one or more pressure measurements obtained by the one or more pressure sensor devices located on each of one or more of a leading edge, a pressure side and a suction side of the one or more instrumented members, wherein the compressor section comprises the one or more instrumented members arranged among the plurality of individual variable guide vanes, the one or more instrumented members being one or more instrumented variable guide vanes or one or more instrumented stationary guide vanes arranged among the plurality of individual variable guide vanes as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   The modification uses the sensors of Norris placed on the variable guide vanes of the compressor of Tubbs to generate a distortion map and the controller of Norris to actively move the variable guide vanes).
Tubbs in view of Norris does not teach one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members.
However, NASA teaches one or more instrumented members (The airfoil in the Figure) with one or more pressure sensor devices located (The pressure taps in the 1st Paragraph) located on two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members (The blade in the Figure has an airfoil shape, so that it has a leading edge, a pressure side, and a suction side. The 1st Paragraph states determination of the pressure distribution around the blade, so that there would a pressure tap would be on at least two of the leading edge, pressure side and the suction side of the one or more members. See definition of around from at least Merriam Webster, Dictionary.com, and Oxford Dictionary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs in view of Norris wherein the one or more pressure sensor devices located on each of two or more of a leading edge, a pressure side and a suction side of the one or more instrumented members as taught by and suggested by NASA because it has been held that applying a known technique, in this case NASA’s  location of pressure taps according to the steps described immediately above, to a known device, in this case, Tubbs in view of Norris’s instrumented vane, ready for improvement to yield predictable results, in this case determining the pressure distribution around the airfoil, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has each instrumented vane having a plurality of taps to measure the pressure distribution around each instrumented vane).
Regarding claim 15, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein the one or more pressure sensor devices comprise at least one pressure sensor device configured to obtain the one or more pressure measurements, the one or more pressure measurements associated with each of the plurality of sectors.
However, Norris teaches wherein the one or more pressure sensor devices comprise at least one pressure sensor device (Figure 3; 44. Paragraph 0024) configured to obtain the one or more pressure measurements (Paragraph 0030), the one or more pressure measurements associated with each of the plurality of sectors (The measurements taken from the guide vanes of each sector).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the one or more pressure sensor devices comprise at least one pressure sensor device configured to obtain the one or more pressure measurements, the one or more pressure measurements associated with each of the plurality of sectors as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.   This is the same modification as claim 14).
Regarding claim 16, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors comprises opening or closing the plurality of individual variable guide vanes of the sector (Column 5-6, line 61-5).
Regarding claim 17, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors to adjust the distortion condition within the core engine airflow path comprises reducing the distortion condition associated with the one or more instrumented members (Column 6, line 6-11.  In the combined invention of Tubbs in view of Norris and NASA, the variable guide vanes of Tubbs are the instrumented members) extending at least partially into the core engine airflow path of the gas turbine engine.
Regarding claim 18, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs further discloses wherein controlling the sector of the plurality of sectors comprises controlling each individual variable guide vane of the plurality of individual guide vanes in the sector in conjunction with each of the other individual variable guide vanes of the plurality of individual guide vanes in the sector (Each individual variable guide vane in the sector is controlled by its attachment to the control ring and move in conjunction with the other individual variable guide vanes in the sector.  Also Column 6, line 12-17).
Regarding claim 19, Tubbs in view of Norris and NASA teach the invention as claimed.
Tubbs does not disclose wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of at least one other sector of the plurality of sectors.
However, Norris teaches wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of at least one other sector of the plurality of sectors (The other sector formed by Figure 8, 38C and 38D is controlled independently through the use of their own respective actuator).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein controlling the sector of the plurality of sectors comprises controlling the plurality of individual variable guide vanes in the sector independently of at least one other sector of the plurality of sectors as taught by and suggested by Norris because it has been held that applying a known technique, in this case Norris’s independent control of each sector according to the steps described immediately above, to a known device, in this case, Tubb’s sectors, ready for improvement to yield predictable results, in this case independent control of each sector, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification moves each sector of Tubbs independently via separate actuators from other sectors).
Regarding claim 20, Tubbs in view of Norris and NASA teaches the invention as claimed.
Tubbs in view of Norris does not teach wherein the one or more pressure sensor devices comprise one or more taps and one or more local transducers, the one or more local transducers configured to measure an air pressure from the one or more taps.
However, NASA teaches wherein the one or more pressure sensor devices comprise one or more taps (The pressure taps in the 1st paragraph) and one or more local transducers (Figure, transducer), the one or more local transducers configured to measure an air pressure from the one or more taps (The measurement of the pressure described in the 1st and 2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs in view of Norris wherein the one or more pressure sensor devices comprise one or more taps and one or more local transducers, the one or more local transducers configured to measure an air pressure from the one or more taps as taught by and suggested by NASA because it has been held that applying a known technique, in this case NASA’s  location of pressure taps according to the steps described immediately above, to a known device, in this case, Tubbs in view of Norris’s instrumented vane, ready for improvement to yield predictable results, in this case determining the pressure distribution around the blade, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 14).
Regarding claim 21, Tubbs in view of Norris and NASA teaches the invention as claimed.
Tubbs does not disclose wherein the one or more pressure sensor devices are configured to obtain the one or more pressure measurements across each of the two or more of the two or more of the leading edge, the pressure side and the suction side of the one or more instrumented members, the one or more instrumented members being a plurality of instrumented members.
However, Norris teaches the one or more instrumented members being a plurality of instrumented members. (Paragraph 0025, Each strut having a sensor so there are a plurality of instrumented members)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs wherein the one or more instrumented members are a plurality of instrumented members as taught by and suggested by Norris in order to actively and properly position a sector of vanes based on a measured distortion map (Paragraph 0026, 0032.  This is the same modification as claim 1).
Tubbs in view of Norris does not teach wherein the one or more pressure sensor devices are configured to obtain the one or more pressure measurements across each of of the two or more of the leading edge, the pressure side and the suction side of the one or more instrumented members.
However, NASA teaches wherein the one or more pressure sensor devices are configured to obtain the one or more pressure measurements across each of the two or more of the leading edge, the pressure side and the suction side of the one or more instrumented members (The blade in the Figure has an airfoil shape, so that it has a leading edge, a pressure side, and a suction side.  The 1st Paragraph states determination of the pressure distribution around the blade, so that there would a pressure tap would be on at least two of the leading edge, pressure side and the suction side of the one or more members.  See definition of around from at least Merriam Webster, Dictionary.com, and Oxford Dictionary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tubbs in view of Norris wherein the one or more pressure sensor devices are configured to obtain the one or more pressure measurements across each of the two or more of the leading edge, the pressure side and the suction side of the one or more instrumented members as taught by and suggested by NASA because it has been held that applying a known technique, in this case NASA’s  location of pressure taps according to the steps described immediately above, to a known device, in this case, Tubbs in view of Norris’s instrumented vane, ready for improvement to yield predictable results, in this case determining the pressure distribution around the blade, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Applicant asserts that claim 8 is further limiting of claim 1.  Examiner respectfully disagrees.  By stating that the sensors located on each of two or more of a leading edge, a pressure side and a suction side, the sensors are integrated into the one or more instrumented members.  In other words, the sensors are part of or included into the instrumented members and by being on two or more of a leading edge, a pressure side and a suction side are in contact with the instrumented member.  
Applicant asserts that Tubbs does not make determinations, but rather predictions.  Examiner respectfully disagrees.  Tubbs in at least Column 3, line 42-49 describes the distortion occurring in the upper half of the intake while Column 6-7, line 62-3 states that the actuation mechanism can be arranged to accommodate a distortion in the lower half of the intake.  The citation provided by applicant states that the actuation mechanism can be arranged to accommodate where the distortions will occur.   Column 5-6, lines 61-11 describe the variable guide vanes during a distortion condition to reduce the distortion condition.
In response to applicant's argument that that Norris and NASA does not teach the one or more instrumented guide vanes in the core engine airflow path within the compressor section of the gas turbine engine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, Norris et al (US 20090232643 as referenced in OA dated 12/17/2021) and Nordeen (US 20140219772 as referenced in OA dated 12/17/2021), both of which are cited as pertinent, but not relied upon prior art, state that variable inlet guide vanes for controlling inlet distortion can be applied to both the fan and/or compressor.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore et al (US 3730639 as referenced in OA dated1/3/2020) is evidence that a fan and compressor are analogous (Column 1, line 18-20)
Tse (US 6409469 as referenced in OA dated1/3/2020) is evidence that a fan and compressor are analogous (Abstract, Column 2, line 28-30)
Gliebe et al (US 5169288 as referenced in OA dated1/3/2020) is evidence that a fan and compressor are analogous (Abstract, Column 2, line 32-39)
Lee (US 20140219811 as referenced in OA dated 8/4/2020) is evidence that compressor vanes and blades are analogous to turbine vanes and blades (Paragraph 0017)
Willson et al (US 20120064255 as referenced in OA dated 8/4/2020) is evidence that compressor vanes and blades are analogous to turbine vanes and blades (Paragraph 0025)
Luna et al (US 20080155802 as referenced in OA dated 8/4/2020) is evidence that that blades and vanes of the fan, compressor, and turbine are all analogous (Paragraph 0013)
Cunningham et al (US 20150013341 as referenced in OA dated 1/7/2021) shows a gas turbine engine (Figure 1, 10, specifically a turbofan) with a fan (Figure 1, 12), a compressor (Figure 1, 14), a combustor (Figure 1, 16), a turbine (Figure 1, 18) with an outer casing (The casing encasing the compressor, combustor, turbine) encasing the compressor, combustor, and turbine.
Legare et al (US 20140144154 as referenced in OA dated 1/7/2021) shows a gas turbine engine (Figure 1, 10, specifically a turbofan) with a fan (Figure 1, 14), a compressor (Figure 1, 17, 22), a combustor (Figure 1, 26), a turbine (Figure 1, 24, 18) with an outer casing (The casing encasing the compressor, combustor, turbine) encasing the compressor, combustor, and turbine.
Sheridan et al (US 20130098058 as referenced in OA dated 1/7/2021) shows a gas turbine engine (Figure 1, 10, specifically a turbofan) with a fan (Figure 1, 32), a compressor (Figure 1, 14, 22), a combustor (Figure 1, 28), a turbine (Figure 1, 24, 16) with an outer casing (The casing encasing the compressor, combustor, turbine) encasing the compressor, combustor, and turbine.
Matweyet al (US 20110067414 as referenced in OA dated 1/7/2021) shows a gas turbine engine (Figure 1, 100, specifically a turbofan) with a fan (Figure 1, 112), a compressor (Figure 1, 104), a combustor (Figure 1, 106), a turbine (Figure 1, 108) with an outer casing (The casing encasing the compressor, combustor, turbine) encasing the compressor, combustor, and turbine.
Critchley et al (US 20050097896 as referenced in OA dated 1/7/2021) shows a gas turbine engine (Figure 1, 102, specifically a turbofan) with a fan (Figure 1, 116), a compressor (Figure 1, 122), a combustor (Figure 1, 124), a turbine (Figure 1, 126, 128) with an outer casing (The casing encasing the compressor, combustor, turbine) encasing the compressor, combustor, and turbine.
Norris et al (US 20090232643 as referenced in OA dated 12/17/2021) states in Paragraph 0006 and 0007 that variable inlet guide vanes for controlling inlet distortion can be applied to both the fan and/or compressor.
Nordeen (US 20140219772 as referenced in OA dated 12/17/2021) states in Paragraph 0007 and 0008 that variable inlet guide vanes for controlling inlet distortion can be applied to both the fan and/or compressor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741